536 So.2d 1386 (1988)
CITY OF PRICHARD
v.
CITY OF SARALAND.
87-366.
Supreme Court of Alabama.
December 9, 1988.
*1387 James H. Lackey and Norman Gale of Clay, Massey and Gale, Mobile, for appellant.
Richard L. Thiry of Thiry, Maples & Brunson, Mobile, for appellee.
STEAGALL, Justice.
Plaintiff, City of Prichard, appeals from a summary judgment for the defendant, City of Saraland, on a complaint and application for a preliminary injunction in the Circuit Court of Mobile County. We affirm.
The Cities of Prichard and Saraland have overlapping police jurisdictions. Pursuant to Ala.Code 1975, § 11-42-21, the City of Saraland annexed territory to a boundary equidistant from the respective limits of each municipality. The City of Saraland, pursuant to Ala.Code, § 11-42-22, then executed two additional annexations over a four-week period, each annexing to a boundary equidistant from the new Saraland corporate limits and the Prichard corporate limits.
The City of Prichard sued the City of Saraland, asking that these three Saraland annexation ordinances be declared null and void as violative of § 11-42-20 et seq., and seeking to enjoin the City of Saraland from enforcing them. The court granted Saraland a summary judgment on Prichard's original complaint. The City of Prichard appeals.
On appeal, Prichard argues that a city may not, by a series of ordinances, annex land past a boundary that is equidistant from its corporate limits and the corporate limits of a nearby municipality. We disagree.
Ala.Code, § 11-42-22, states:
"Any incorporated municipality having extended its corporate limits under the provisions of this article or any other law may again extend its corporate limits under this article or under any other law authorizing an extension of the corporate limits by such incorporated municipality. (Acts 1971, No. 2228, p. 3585, § 2; Acts 1982, No. 82-507, p. 838, § 2.)"
In view of Ala.Code, § 11-42-22, and because there is no genuine issue as to any material fact, the City of Saraland was entitled to a judgment as a matter of law. Saraland's summary judgment is due to be, and it is hereby, affirmed.
AFFIRMED.
TORBERT, C.J., and JONES, SHORES and ADAMS, JJ., concur.